UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/5/2020
                                                                       :
HUER HUANG, ET AL.,                                                    :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :       19-cv-7702 (LL)
                  -v-                                                  :
                                                                       :          ORDER
SHANGHAI CITY CORP, ET AL.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

         ORDERED that the deadlines set forth in the Order at Dkt. No. 56 remain in place. See also
Dkt. No. 61. Specifically, any Second Amended Complaint (“SAC”) is due February 7, 2020 and a
letter on whether the SAC obviates the proposed motion for judgment on the pleadings is due February
14, 2020. If the SAC does not obviate the proposed motion for judgment on the pleadings, the letter
shall propose a briefing schedule, jointly agreed on by both parties, which may not exceed 60 days in
total from the filing date of the opening brief.

       ORDERED that the Case Management Plan at Dkt. No. 57 remains in effect until and including
the deadline for discovery to close on April 15, 2020. All deadlines subsequent to April 15, 2020 are
ADJOURNED pending further order of the Court.

        The parties are ORDERED to appear for a status conference on May 20, 2020 at 10:00 a.m. in
Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl Street,
New York, New York. In advance of the status conference and no later than April 29, 2020,
Defendants shall file on ECF a letter, not to exceed three pages in length, setting forth the basis for any
anticipated summary judgment motion, including the legal standards and elements governing the claims at
issue. Plaintiff shall file on ECF a letter, not to exceed three pages in length, responding to Defendants’
letter by May 13, 2020. The content and timing for any anticipated motions for summary judgment
shall be discussed at the May 20, 2020 status conference.

       Finally, Defendants Cheng Kueng Liu and Solomon Liou have been served but have not yet
appeared (see Dkt. Nos. 23, 31). No later than March 2, 2020, plaintiffs’ counsel is ORDERED to file
on ECF a letter advising whether it intends to move for default judgment against these defendants or
proceed in this case without them.

        SO ORDERED.

Dated: February 5, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
